
	
		II
		111th CONGRESS
		1st Session
		S. 1980
		IN THE SENATE OF THE UNITED STATES
		
			October 28, 2009
			Mr. Casey introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on certain fiberglass
		  sheets used to make flooring substrate.
	
	
		1.Certain fiberglass sheets
			 used to make flooring substrate
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Thin smooth nonwoven fiberglass sheets, approximately 0.3 mm to
						0.8 mm thick, comprised principally of a blend of 8 micron to 10 micron glass
						fibers bound in a urea formaldehyde matrix modified with vinyl acetate and
						acrylic latex of a kind primarily used as vinyl flooring substrate (provided
						for in subheading 7019.32.00).FreeNo changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
